Defendant's objections at the trial to testimony of witnesses as to the conditions observed by them, upon their arrival at the scene of the wreck, soon after the collision, were properly overruled. This testimony was competent; there was evidence that neither the automobile nor the bus had been moved between the time of the collision and the arrival of the witnesses upon the scene. Their relative positions on the roadside, after the collision, was evidence as to the manner in which the Ford coupe and the bus were being operated immediately before the collision. Plaintiff alleged that the driver of the bus was negligent in that he was operating the bus on the left side of the highway at an excessive rate of speed, and that this negligence was the proximate cause of the injury. There was evidence to sustain this allegation. There was no error in refusing defendant's motion for judgment as of nonsuit. There was sharp conflict in the evidence upon both the issues as to negligence and to contributory negligence. His Honor properly submitted both issues to the jury. There are no exceptions to his charge. The judgment must be affirmed, the trial having been had without error of law. The judgment is affirmed. There is
No error.